DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Response to Amendment
	Applicant amendments filed 01/12/2022 have been entered. 

Status of Claims
	Claims 1, 3-10, and 12-18 remain pending in the application. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9 recites “further comprising a second fluid ejector to eject the first fluid in the particular direction, wherein the capillary pick up supplies the first fluid to the second fluid ejector.” It is being interpreted that the capillary pick up from claim 1 is supplying both a first ejector and a second ejector with fluid. However, it is not seen in the specification where a capillary pick up can supply fluid to two fluid ejectors. It is seen in Figure 7 that there are three individual fluid dispensers 420, however from Figure 5 it is understood that each fluid dispenser 420 has a single capillary pick up 440 that supplies a single fluid ejector 30 from [00047].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-7, 9-10, 13-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1) in view of Vetcha (WO-2007/087449-A2) and Little (US-2001/0008615-A1). 
Regarding claim 1, Gilbert teaches fluid dispenser (Figure 3) comprising: 
a first support (dispensing pin 11) comprising ([0021], Figure 1): 
a fluid ejector (droplet ejection nozzle 23) to eject a first fluid in a particular direction in response to first electrical signals, wherein the fluid ejector (23) comprises a chamber (sample chamber 21) for receiving the first fluid ([0026], Figure 3); and 
	It is stated by [0026] that there is an actuator 24 within the sample chamber 21 (chamber) that causes the formation and ejection of a liquid droplet through the ejection nozzle 23 (fluid ejector), where the actuator 24 is activated by electronics in the pin holder to eject droplets on demand. 
a capillary pick up (filling channel 20) to draw the first fluid into the fluid dispenser (Figure 3) and to the fluid ejector (23), wherein the capillary pick up (20) projects beyond the fluid ejector (23) in the particular direction, wherein the capillary pick up (20) comprises a mouth (intake port 22) at a fluid drawing end and a tube extending from the mouth (22) to the fluid ejector (23) ([0026], Figure 3); 
As recited by paragraph [0031], “… the filling nozzle 22 extends a predetermined distance beyond the ejection nozzle 23. In this manner, the tip 13 can be loaded with a predetermined amount of liquid sample by immersing only the filling nozzle, without requiring immersion and possible contamination of the ejection nozzle as well.” It is seen in Figure 3 that both the droplet ejection nozzle (fluid ejector) and the capillary pick up (filling channel 20) extend in a downward direction, which is the particular direction. No reference number has been provided for the structure that forms the outer walls of the channel 20, but it is understood that the channel 20 is a tube, and that the structure as a whole (channel 20 and surrounding structure) is the capillary pick up. Therefore, for examination, when referencing the capillary pick up or the tube it will be referenced using channel 20.
Gilbert does not teach wherein the tube has a tapering interior that tapers from the mouth to the chamber of the fluid ejector.
	In the analogous art of fluid transfer and printing devices, Vetcha teaches a printing and transfer pin 100 with a printing tip section 104 (Vetcha; [0039]). 
	Specifically, Vetcha teaches factors affecting passive fluid flow. As stated by paragraph [0053] of Vetcha, liquid retreats up the shaft in the direction of the taper as fluid is withdrawn from the print tip (Vetcha; Figure 8C). 
It would have been obvious to one skilled in the art to modify the intake port 22 of Gilbert such that there is a taper as seen in Figure 8C of Vetcha such that the liquid will retreat upwards (Vetcha; [0053]). 
Gilbert does teach a holder 12 that holds the pin 11 (first support), where the holder includes electronics 15 comprising a control circuit for supplying a droplet ejection signal to the actuator to trigger the formation and ejection of the droplet (Gilbert; [0021], Figure 1). As such the holder 12 of Gilbert is understood to be a first coupler. Gilbert further teaches where the droplet dispensing system 10 seen in Figure 1, after the pin tip 13 acquires a droplet, the droplet dispensing system 10 “is then moved in proximity to a fluid interface port of a sample handling system, such as a microfluidic system or a printing substrate.” (Gilbert; [0023]). However Gilbert does not provide any additional details as to how exactly the droplet dispensing system 10 is moved. Further while it is understood that Gilbert teaches electrical signals from the electronics 15, Gilbert does not provide any additional detail about how the electronics work aside from having a control circuit. 
In the analogous art of serial and parallel dispensing tools to generate multi-element arrays of sample material using pins to hold nano liter volumes of fluid, Little teaches a system with a robotic assembly to move a pin assembly (Little; [0017], [0038]).
Specifically, Little teaches a robotic arm assembly 16 that includes a gantry system that has a XY table for moving the robotic arm about the XY plane as well as a Z axis actuator which allows the pin assembly 38 to have three degrees of freedom and be moved to any location above substrates 34 and source plate 20 (Little; [0041], Figure 1). It is further seen in Figures 6A and 6B a jet printing device 110, which includes a capillary element 112, transducer element 114, orifice (not shown) 118, a fluid conduit 122, and a mount 124 that connects to the robotic arm assembly such as the robotic arm seen in Figure 1 (Little; [0062]). Further, it is recited by [0063] of Little that “The transducer element 114 depicted in FIG. 6A is a piezo electric transducer element which forms around the parameter of the capillary 112 and can transform an electrical pulse received from the pulse generator within a robotic assembly 16 to cause fluid to eject from the orifice 118 of the capillary 112.” It is further stated by [0052] of Little that there is a motion controller 14 that operates the robotic assembly 16 to move the pin assembly, as well as direct pressure controller 28 to generate a positive pressure within an interior chamber volume 58 which would cause fluid to be ejected (Little; [0052], [0053], Figure 5A). It is understood that this motion controller for the system seen in Figure 5A used with the pressure controller will similarly control the piezo electric transducer elements as seen in Figure 6A and 6B. 
Gilbert is silent with regards to specifically how the droplet dispensing system is moved, therefore, it would have been necessary and thus obvious to look to the prior art for conventional moving systems. Little provides this conventional teaching showing that it is known in the art to use a robotic arm assembly to move a pin assembly. Therefore, it would have been obvious to one having ordinary skill in the art to move the droplet dispensing system with a robotic arm assembly motivated by the expectation of successfully practicing the invention of Little.
It is understood that the holder 12 of Gilbert will now interface with the robotic arm assembly of Little, which would allow for movement in XYZ axes. It is also understood that the motion controller is a part of the robotic arm assembly, where the motion controller will be able to control the actuator of Gilbert via the electronics in the holder 12 of Gilbert. As such, the first coupler (holder) includes one or more electrical contacts (electronics) to transmit the first electrical signals from the positioner (robotic arm assembly including motion controller) to the first support (pin 11).  
It is understood that Gilbert teaches where the pin 11 (first support) is immersed in reservoir 14 that contains a desired liquid sample where the pin 11 (first support) is then moved in proximity to a fluid interface port of a sample handling system to dispense droplets (Gilbert; [0022], [0023]). It is understood that the robotic arm assembly of Little would be capable of performing the same function as it moves the pin assembly from substrates 34 to source plate 20. 
Regarding claim 5, modified Gilbert further teaches wherein the mouth (22) has a diameter of less than or equal to twice a capillary length of fluid to be ejected by the fluid ejector (23) (Gilbert). 
As it is understood, the filling channel 20 (capillary pick up) of Gilbert is a tube. As seen in Figure 3 of Gilbert, the length of the filling channel 20 (capillary pick up) is denoted by the arrows D. It is understood that the intake port 22 (mouth) is less than twice the length of the filling channel 20 (capillary pick up), where the length of filling channel 20 (capillary pick up) determines the capillary length of fluid to be ejected. 
Regarding claim 6, modified Gilbert further teaches wherein the mouth (22) has a diameter of less than or equal to 6 mm (Gilbert). 
As stated by paragraph [0022] of Gilbert, the pin 11 has a tip 13 with a diameter of about one millimeter. As the tip 13 has a diameter of about one millimeter, it is understood that as Figure of Gilbert 3 is a detailed view of tip 13 the intake port 22 (mouth) will have a diameter of at least one millimeter or less. 
Regarding claim 7, modified Gilbert further teaches a microfluidic die (silicon substrate 30) that includes the fluid ejector (23), wherein the fluid ejector (23) is configured to dispense individual volumes of less than or equal to a nanoliter (Gilbert; [0032], Figure 4).
 As stated by paragraph [0033] of Gilbert, a silicon substrate is etched to form the filling channel 20, sample chamber 21, and ejection nozzle 23. Further, as stated by paragraph [0030], the nozzle of the ejection port 25 has a diameter of between thirty to fifty microns, resulting in a droplet having a volume of about thirty-five picoliters.  
Regarding claim 9, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert further teaches a second fluid ejector to eject the first fluid in the particular direction, wherein the capillary pick up supplies the first fluid to the second fluid ejector.
As stated by paragraph [0026] of Gilbert, the dispensing pin 11 may include a plurality of sample chambers 21 formed in the tip (not shown). It is understood that multiple sample chambers 21 would include their respective ejection ports 25 formed in the ejection nozzle 23, as well as multiple actuators 24 to facilitate droplet formation and ejection. 
It would have been obvious to one skilled in the art to modify the device of modified Gilbert such that it has multiple sample chambers 21, as the duplication of parts does not have patentable significance unless new and unexpected results are produced, see MPEP 2144.04 VI.B.
Regarding claim 10, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert further teaches where the fluid dispenser of claim 1 further comprises: 
a second support comprising: 
a second fluid ejector to eject a second fluid different from the first fluid, in the particular direction in response to second electrical signals; and 
a second capillary pick up to wick the second fluid to the second fluid ejector with capillary action, the second capillary pick up projecting beyond the second fluid ejector in the particular direction,
	It is understood that Gilbert teaches a system where there can be multiple pins 11 (having the same features as described for the first support which include the intake port 22, filling channel 20, sample chamber 21, ejection nozzle 23, and nozzle 25, see claim 1 supra) as seen in Figure 2, however it is understood that all the pins 11 will be within the same holder, as there is only one seen in Figure 2. Therefore Gilbert does not teach a second coupler.  
In the analogous art of serial and parallel dispensing tools to generate multi-element arrays of sample material using pins to hold nano liter volumes of fluid, Little teaches a system with a robotic assembly to move a pin assembly (Little; [0017], [0038]).
Specifically, Little teaches a jet printing device 110, which includes a capillary element 112, transducer element 114, orifice (not shown) 118, a fluid conduit 122, and a mount 124 that connects to the robotic arm assembly such as the robotic arm seen in Figure 1 (Little; [0062], Figures 6A-6B). It is seen in Figure 6B that there may be multiple jet assemblies 130A-130D, each of which can be seen to have their own mount 124 (not labeled in the Figure). 
It would have been obvious to one skilled in the art to modify the single holder that controls multiple pins such that there is one holder per pin as taught by Little because Little teaches that the jet assemblies 130A-130D may each be independently controlled to select the volume of fluid that is dispensed from each respected one of the jet assemblies (Little; [0064]). 
Examiner further finds that the prior art contained a device/method/product (i.e., holder) which differed from the claimed device by the substitution of component(s) (i.e., a single holder that could support multiple pins) with other component(s) (i.e., multiple holders that each have their own individual pin), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the holders), and the results of the substitution (i.e., support of the pins) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the single holder of reference Gilbert such that instead it would be multiple holders each holding a respective pin of reference Little, since the result would have been predictable.
It is understood that now, each pin will have its own holder (coupler) as taught by Little where it can be seen in Figure 6B that each jet assembly 130A-130D has its own mount 124 (not labeled in Figure). 

Regarding claim 13, Gilbert teaches a method for dispensing fluid with a fluid dispenser (Figure 3), the method comprising: 485807024 
providing a support (pin 11) comprising a capillary pick up (filling channel 20) and a fluid ejector (ejection nozzle 23) ([0021], [0026], Figure 1, 3); 
wicking a first fluid into a mouth (intake port 23) of the capillary pick up (20) projected in a particular direction; and 
selectively ejecting the first fluid with the fluid ejector (23) in the particular direction according to electrical signals.
	It is understood that the holder 12 is a coupler as it holds the pin 11 (support), where the holder 12 further includes electronics 15 which controls the ejection of the droplets from the tip 13 of pin 11 ([0021]). 
While Gilbert does teach a filling channel 20 (capillary pick up/tube) for wicking fluid and a chamber (21) of a fluid ejector (23), Gilbert does not teach where the tube has a tapering interior. 
In the analogous art of fluid transfer and printing devices, Vetcha teaches a printing and transfer pin 100 with a printing tip section 104.
Specifically, Vetcha teaches factors affecting passive fluid flow. As stated by paragraph [0053], liquid retreats up the shaft in the direction of the taper as fluid is withdrawn from the print tip (Figure 8C). It would have been obvious to one skilled in the art to modify the intake port 22 of Gilbert such that there is a taper as seen in Figure 8C such that the liquid will retreat upwards ([0053] of Vetcha).
It is understood that therefore, the intake port 22 (mouth) will taper as it travels upwards towards the sample chamber 21.
Gilbert does teach a holder 12 that holds the pin 11 (support), where the holder includes electronics 15 to control the circuit for supplying a droplet ejection signal to the actuator to trigger the formation and ejection of the droplet (Gilbert; [0021], Figure 1). As such the holder 12 of Gilbert is understood to be a first coupler. Gilbert further teaches where the droplet dispensing system 10 seen in Figure 1, after the pin tip 13 acquires a droplet, the droplet dispensing system 10 “is then moved in proximity to a fluid interface port of the sample handling system, such as a microfluidic system or a printing substrate.” (Gilbert; [0023]). However Gilbert does not provide any additional details as to how exactly the droplet dispensing system 10 is moved. Further while it is understood that Gilbert teaches electrical signals from the electronics 15, Gilbert does not teach how the electronics are controlled aside from having a control circuit. 
In the analogous art of serial and parallel dispensing tools to generate multi-element arrays of sample material using pins to hold nano liter volumes of fluid, Little teaches a system with a robotic assembly to move a pin assembly (Little; [0017], [0038]).
Specifically, Little teaches a robotic arm assembly 16 that includes a gantry system that has a XY table for moving the robotic arm about the XY plane as well as a Z axis actuator which allows the pin assembly 38 to have three degrees of freedom and be moved to any location above substrates 34 and source plate 20 (Little; [0041], Figure 1). It is further seen in Figures 6A and 6B a jet printing device 110, which includes a capillary element 112, transducer element 114, orifice (not shown) 118, a fluid conduit 122, and a mount 124 that connects to the robotic arm assembly such as the robotic arm seen in Figure 1 (Little; [0062]). Further, it is recited by [0063] of Little that “The transducer element 114 depicted in FIG. 6A is a piezo electric transducer element which forms around the parameter of the capillary 112 and can transform an electrical pulse received from the pulse generator within a robotic assembly 16 to cause fluid to eject from the orifice 118 of the capillary 112.” It is further stated by [0052] of Little that there is a motion controller 14 that operates the robotic assembly 16 to move the pin assembly, as well as direct pressure controller 28 to generate a positive pressure within an interior chamber volume 58 which would cause fluid to be ejected (Little; [0052], [0053], Figure 5A). It is understood that this motion controller for the system seen in Figure 5A used with the pressure controller will similarly control the piezo electric transducer elements as seen in Figure 6A and 6B. 
Gilbert is silent with regards to specifically how the droplet dispensing system is moved, therefore, it would have been necessary and thus obvious to look to the prior art for conventional moving systems. Little provides this conventional teaching showing that it is known in the art to use a robotic arm assembly to move a pin assembly. Therefore, it would have been obvious to one having ordinary skill in the art to move the droplet dispensing system with a robotic arm assembly from Gilbert motivated by the expectation of successfully practicing the invention of Little.
It is understood that the holder 12 of Gilbert will now interface with the robotic arm assembly of Little, which would allow for movement in XYZ axes. It is also understood that the motion controller is a part of the robotic arm assembly, where the motion controller will be able to control the actuator of Gilbert via the electronics in the holder 12 of Gilbert. As such, the first coupler (holder) includes one or more electrical contacts (electronics) to transmit the first electrical signals from the positioner (robotic arm assembly including motion controller) to the first support (pin 11).  
It is understood that Gilbert teaches where the pin 11 (first support) is immersed in reservoir 14 that contains a desired liquid sample where the pin 11 (first support) is then moved in proximity to a fluid interface port of a sample handling system to dispense droplets (Gilbert; [0022], [0023]). It is understood that the robotic arm assembly of Little would be capable of performing the same function as it moves the pin assembly from substrates 34 to source plate 20. 
Regarding claim 14, modified Gilbert teaches the method of claim 13. Modified Gilbert further teaches wherein the first fluid is ejected with individual volumes less than or equal to one nanoliter.
As it is understood from Gilbert, the dispensing pin 11 and tip 13 are mounted on holder 12, where tip 13 has the ejection nozzle 23 (fluid ejector). Further, as stated by paragraph [0030] of Gilbert, the nozzle of the ejection port 25 has a diameter of between thirty to fifty microns, resulting in a droplet having a volume of about thirty-five picoliters.

Regarding claim 15, Gilbert teaches a fluid dispenser (Figure 3) comprising:
a support (pin 11) comprising ([0021], Figure 1): 
a microfluidic die (silicone substrate 30) comprising a fluid ejector (ejection nozzle 23) to eject a first fluid in response to electrical signals, wherein the fluid ejector (23) comprises a chamber (sample chamber 21) for receiving the first fluid ([0026], [0032], Figures 3 and 4); and 
a capillary pick up tube (filling channel 20) to wick the first fluid into the fluid dispenser (Figure 3) and to the fluid ejector (23) with capillary action, the capillary pick up tube (20) comprising ([0026], Figure 3): 
a mouth (intake port 22) at a fluid drawing end and with a diameter of less than or equal to 3 mm; and 585807024 
As stated by paragraph [0022], the pin 11 has a tip 13 with a diameter of about one millimeter. As the tip 13 has a diameter of about one millimeter, it is understood that as Figure 3 is a detailed view of tip 13 the intake port 22 (mouth) will have a diameter of at least one millimeter or less.
Gilbert does not teach where the capillary pick up tube (20) has an interior that tapers from the mouth to the chamber.
In the analogous art of fluid transfer and printing devices, Vetcha teaches a printing and transfer pin 100 with a printing tip section 104.
Specifically, Vetcha teaches factors affecting passive fluid flow. As stated by paragraph [0053], liquid retreats up the shaft in the direction of the taper as fluid is withdrawn from the print tip (Figure 8C). It would have been obvious to one skilled in the art to modify the intake port 22 of Gilbert such that there is a taper as seen in Figure 8C such that the liquid will retreat upwards ([0053] of Vetcha).
	It is understood that therefore, the intake port 22 (mouth) will taper as it travels upwards towards the sample chamber 21. 
Gilbert does teach a holder 12 that holds the pin 11 (support), where the holder includes electronics 15 to control the circuit for supplying a droplet ejection signal to the actuator to trigger the formation and ejection of the droplet (Gilbert; [0021], Figure 1). As such the holder 12 of Gilbert is understood to be a first coupler. Gilbert further teaches where the droplet dispensing system 10 seen in Figure 1, after the pin tip 13 acquires a droplet, the droplet dispensing system 10 “is then moved in proximity to a fluid interface port of a sample handling system, such as a microfluidic system or a printing substrate.” (Gilbert; [0023]). However Gilbert does not provide any additional details as to how exactly the droplet dispensing system 10 is moved. Further while it is understood that Gilbert teaches electrical signals from the electronics 15, Gilbert does not teach how the electronics are controlled aside from having a control circuit. 
In the analogous art of serial and parallel dispensing tools to generate multi-element arrays of sample material using pins to hold nano liter volumes of fluid, Little teaches a system with a robotic assembly to move a pin assembly (Little; [0017], [0038]).
Specifically, Little teaches a robotic arm assembly 16 that includes a gantry system that has a XY table for moving the robotic arm about the XY plane as well as a Z axis actuator which allows the pin assembly 38 to have three degrees of freedom and be moved to any location above substrates 34 and source plate 20 (Little; [0041], Figure 1). It is further seen in Figures 6A and 6B a jet printing device 110, which includes a capillary element 112, transducer element 114, orifice (not shown) 118, a fluid conduit 122, and a mount 124 that connects to the robotic arm assembly such as the robotic arm seen in Figure 1 (Little; [0062]). Further, it is recited by [0063] of Little that “The transducer element 114 depicted in FIG. 6A is a piezo electric transducer element which forms around the parameter of the capillary 112 and can transform an electrical pulse received from the pulse generator within a robotic assembly 16 to cause fluid to eject from the orifice 118 of the capillary 112.” It is further stated by [0052] of Little that there is a motion controller 14 that operates the robotic assembly 16 to move the pin assembly, as well as direct pressure controller 28 to generate a positive pressure within an interior chamber volume 58 which would cause fluid to be ejected (Little; [0052], [0053], Figure 5A). It is understood that this motion controller for the system seen in Figure 5A used with the pressure controller will similarly control the piezo electric transducer elements as seen in Figure 6A and 6B. 
Gilbert is silent with regards to specifically how the droplet dispensing system is moved, therefore, it would have been necessary and thus obvious to look to the prior art for conventional moving systems. Little provides this conventional teaching showing that it is known in the art to use a robotic arm assembly to move a pin assembly. Therefore, it would have been obvious to one having ordinary skill in the art to move the droplet dispensing system with a robotic arm assembly from Gilbert motivated by the expectation of successfully practicing the invention of Little.
It is understood that the holder 12 of Gilbert will now interface with the robotic arm assembly of Little, which would allow for movement in XYZ axes. It is also understood that the motion controller is a part of the robotic arm assembly, where the motion controller will be able to control the actuator of Gilbert via the electronics in the holder 12 of Gilbert. As such, the first coupler (holder) includes one or more electrical contacts (electronics) to transmit the first electrical signals from the positioner (robotic arm assembly including motion controller) to the first support (pin 11).  
It is understood that Gilbert teaches where the pin 11 (first support) is immersed in reservoir 14 that contains a desired liquid sample where the pin 11 (first support) is then moved in proximity to a fluid interface port of a sample handling system to dispense droplets (Gilbert; [0022], [0023]). It is understood that the robotic arm assembly of Little would be capable of performing the same function as it moves the pin assembly from substrates 34 to source plate 20. 
Regarding claim 17, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert further teaches a sensor to sense a position of the positioner, wherein the first electrical signals are based, at least in part, on the sensing of the position of the positioner.
[0082] of Little states that the robotic assembly has a gantry unit that has X and Y arms that is guided by brushless linear servo motors with positional feedback provided by linear optical encoders, as well as a lead screw driven Z axis that is mounted on the XY axis slide of the gantry unit, and is controlled by an in-line rotary servo motor with positional feedback by a motor-mounted rotary optical encoder. It is understood that a rotary optical encoder is a sensor that is able to detect position, and that therefore if it is sensed that the robot arm is not in the correct location fluid will not dispense.
Regarding claim 18, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert further teaches wherein the coupler detachably connects the support with a positioner.
The holder 12 (coupler) of Gilbert has been modified such that it will interface with the robotic arm assembly (positioner) of Little. It is further recited by [0021] of Gilbert “As used herein, the term holder is intended to include any structure suitable for holding or retaining in a fixed or removable and replaceable manner one or more dispensing pins.” 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2), and Little (US-2001/0008615-A1) and in further view of Urano (US-2009/0202392-A1). 
Regarding claim 3, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert does not teach wherein the mouth includes at least one exterior surface having a fluid phobic material to inhibit adsorption of fluid along the mouth and to inhibit release of the first fluid from the capillary pick up. 
In the same problem solving area of pipette tips that uptake and dispense liquid, Urano teaches a pipette tip with a water repellent coating (Urano; abstract, [0004]). 
Specifically, Urano teaches a pipette tip 1 with an end portion 5 with an intake/dispense port 11 and an internal hole 6 running through the pipette tip from insertion opening 10 to fitting portion 2 ([0022] and Figure 1). Urano describes a liquid running-up phenomenon in which a liquid sample may remain on the surface of the outer wall of the plastic pipette tip, which liquid sample runs up along the outer wall of the pipette tip ([0007]). Urano teaches that the outer surface of the pipette tip 1, at least the outer surface of the end portion 5, are subjected to a water repellent treatment ([0032]). 
It would have been obvious to one skilled in the art to modify the device of modified Gilbert such that the surface of the intake port (mouth) is coated with the water repellent coating as taught by Urano because Urano teaches that a pipette tip with a water repellent coating eliminates the liquid running-up phenomenon (Urano; [0011], [0012]). 
Note: recitation of “to inhibit adsorption of fluid along the mouth and to inhibit release of the first fluid from the capillary pick up” is an intended use of the fluid phobic material that does not add any additional structure. If the mouth has a fluid phobic material on it, it is understood that that fluid phobic material would result in the claimed limitations. As such, if the prior art teaches the fluid phobic material then it will read on the claims. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2), and Little (US-2001/0008615-A1), and in further view of Magnusson (US-2016/0193601-A1).
Regarding claim 4, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert further teaches where a filling channel 20 (capillary tube) will have a tapering interior. Modified Gilbert does not teach where the interior is hydrophilic. 
In the analogous art of capillary micropipettes, Magnusson teaches a capillary tube with a hydrophilic interior surface. 
Specifically, Magnusson teaches where a capillary tube 90 may be coated with a hydrophilic polymer (Magnusson; [0059]). 
It would have been obvious to one skilled in the art to modify the filling channel (capillary tube) of modified Gilbert such that the interior is hydrophilic, as a hydrophilic surface in a tube will draw liquid upwards (Vetcha; [0053]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2), and Little (US-2001/0008615-A1), and in further view of Yamazaki (US-2004/0258569-A1).
Regarding claim 8, modified Gilbert teaches the fluid dispenser of claim 7. While Gilbert teaches where a droplet is dispensed from sample chamber 21 via actuator 24 (Gilbert; [0028] and Figure 3) and that the actuator may be a thermoelectric actuator to form and eject a droplet from the ejection nozzle, Gilbert is not specific in regards to the thermoelectric actuator. 
	In the analogous art of liquid ejection, Yamazaki teaches where a heat generating element 206 has a thin-film resistor and electrode for applying a voltage to the thin-film resistor ([0040]). When a pulse is applied to the thin-film resistor, the increase in temperature causes boiling. The bubble expands abruptly which causes the liquid to be forced out of the ejection orifice 205 ([0040]). 
Gilbert is silent with regards to specific thermoelectric actuator, therefore, it would have been necessary and thus obvious to look to the prior art for conventional thermoelectric actuators. Yamazaki provides this conventional teaching showing that it is known in the art to use a heat generating element made of a thin-film resistor and electrode. Therefore, it would have been obvious to one having ordinary skill in the art to use the heat generating element from Yamazaki motivated by the expectation of successfully practicing the invention of Yamazaki.

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2), and Little (US-2001/0008615-A1) and in further view of Lemmo (US-2003/0215957-A1). 
Regarding claim 9, if it is determined that modified Gilbert does not teach a second fluid ejector to eject fluid in the direction, wherein the capillary pick up supplies fluid to the second fluid ejector, in the analogous art of liquid dispensing systems, Lemmo teaches a multi-channel dispensing system. 
Specifically, Lemmo teaches a multi-channel dispensing system 10, where a multi-channel manifold 18 is coupled to a plurality of dispensers 12a-12h with a reservoir 16 (Lemmo; [0050] and Figure 4). The reservoir 16 has a siphon tube 17 extending downward into the reservoir 16 (Lemmo; [0055] and Figure 4). Each of the dispensers 12a-12h are supplied by the single siphon tube 17 via the multi-channel manifold 18. Gilbert does state that there may be a plurality of sample chambers 21 formed in the tip of the pin 13 (Gilbert; [0026]). As stated by paragraph [0007] of Lemmo, when dispensing the same reagent at multiple locations, multiple individual dispensers can add to cost of the system and increase the complexity. 
It would have been obvious to one skilled in the art to modify the device of modified Gilbert such that a single filling channel (capillary pick up) supplies multiple fluid ejectors as taught by Lemmo for the benefit of reducing the complexity of the dispense functions, as each individual dispenser will not have to be independently monitored, controlled, or operated (Lemmo; [0007]). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2), and Little (US-2001/0008615-A1) and in further view of Richmond (US-2012/0028240-A1). 
Regarding claim 12, modified Gilbert teaches the fluid dispenser of claim 1. Modified Gilbert teaches a cleaning fluid reservoir to enable the capillary pick up (20) to draw up a cleaning fluid (Gilbert; [0039]). 
As stated by paragraph [0039] of Gilbert, the droplet dispensing system allows for a cleaning solution to be flushed through the system. [0039] of Gilbert states that the pin is dipped into a reservoir of cleaning system, and the actuator is activated to flush the cleaning solution through the filling channel (20) and sample chamber (21) and out through the ejection nozzle (23). However Gilbert does not teach a waste region to receive the cleaning fluid ejected from the fluid ejector. 
In the same problem solving area of cleaning pins that have been used for picking up and dispensing, Richmond teaches a cleaning station for pins (Richmond; [0033], [0037], Figure 1). 
Specifically, Richmond teaches a washing and drying station 2, where the washing station has first and second baths 4 and 6 on a main bed 10 (Richmond; [0030, [0037], and Figure 1). Paragraph [0040] of Richmond further states that the main bed 10 may contain a waste chute (not shown). It is understood that the waste chute is a waste region. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a waste chute), and that in combination, each element merely would have performed the same function as it did separately (i.e., picking up and dispensing of fluid), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the droplet dispensing system with a cleaning solution of reference Gilbert with the waste chute of reference Richmond, since the result would have been predictable.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2), Little (US-2001/0008615-A1), and Richmond (US-2012/0028240-A1), and in further view of Overbeck (US-2004/0126895-A1). 
Regarding claim 16, modified Gilbert teaches the fluid dispenser of claim 12. Modified Gilbert does not teach wherein the cleaner further comprises a wiping pad. 
In the same problem solving area of fluid dispensing with pins, Overbeck teaches a cleaning and drying station for pins (Overbeck; abstract, [0185]). 
Specifically, Overbeck teaches where an array of pins and rings are held over a vessel of water for cleaning, where blotting paper or a cellulose sponge is provided for drying ([0234]). It is understood that the blotting paper or cellulose sponge are wiping pads. 
It would have been obvious to one skilled in the art to modify the device of modified Gilbert such that it has the blotting paper taught by Overbeck because Overbeck teaches that with the blotting paper it provides substantially dry devices for the next fill and deposit cycle (Overbeck; [0236]). 

Response to Arguments
Applicant’s arguments, see pages 8 and 11, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1, 5-7, 10, and 13-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gilbert (US-2005/0036920-A1), Vetcha (WO-2007/087449-A2) and Little (US-2001/0008615-A1). 
Regarding Applicant’s arguments on page 10 regarding the rejection of claim 3, where it is stated that Gilbert, Vetcha, and Urano do not teach the feature of amended claim 3 because Urano describes a water repellent treatment that solves a different problem than claim 3, and teaches away from claim 3 is not persuasive. Applicant states that Urano describes the treatment on an outer surface of a pipette tip to prevent failure of the pipette tip to dispense, whereas claim 3 the fluid phobic material is sufficient to prevent accidental release. This is directed to the intended use of the fluid phobic material. Examiner was modifying the intake port 22 (mouth) of Gilbert, where the intake port 22 is what is submerged into the liquid sample, with the water repellent treatment of Urano. [0007] of Urano describes that a liquid tends to remain on the surface of the outer wall of a plastic pipette tip, which hinders droplet formation when the liquid sample is dispensed, and cause a liquid running-up phenomenon where the liquid sample runs up along the outer wall of the pipette tip. [0022] of Urano recites “and end portion 5 including an intake/dispense port 11”, where [0032] states that the water repellent treatment is placed on the end portion 5. It is understood that the water repellent treatment of Urano will prevent liquid from sticking to the outside of the pipette tip, during both aspiration and dispensing of fluid. As the pipette tip is aspirating, it is understood that one skilled in the art would still be motivated to look to Urano for a solution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796